
	

113 HR 1192 : To redesignate Mammoth Peak in Yosemite National Park as Mount Jessie Benton Frémont.
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1192
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To redesignate Mammoth Peak in Yosemite National Park as Mount Jessie Benton Frémont.
	
	
		1.FindingsCongress finds that Jessie Benton Frémont—
			(1)was the daughter of United States Senator Thomas Hart Benton of Missouri, a leading proponent of
			 the concept of Manifest Destiny that advocated for the Nation to expand
			 its borders westward;
			(2)became fluent in French and Spanish, was a gifted writer, and was at ease in any political
			 discussion;
			(3)married John C. Frémont, who was assigned to explore the West;
			(4)transformed John C. Frémont’s descriptions from his treks into prose that was used by pioneers to
			 guide their route West;
			(5)traveled to California in 1849 to join her husband at their Mariposa ranch, where gold had been
			 discovered;
			(6)became involved in John C. Frémont’s 1856 campaign for Presidency, which proposed the abolition of
			 slavery, a notion that Jessie Benton Frémont also supported;
			(7)moved to Bear Valley, California, with her husband John C. Frémont in 1858 and thereafter realized
			 the need to preserve the land that would become Yosemite National Park for
			 future generations;
			(8)entertained men such as Horace Greeley, Thomas Starr King, and United States Senator Edward Baker
			 of Oregon, and urged them to begin a process that ultimately led to the
			 establishment of Yosemite National Park;
			(9)influenced President Abraham Lincoln to sign the Act entitled An Act authorizing a Grant to the State of California of the Yo-Semite Valley and of the Land embracing the Mariposa Big Tree Grove, approved June 30, 1864 (commonly known as the Yosemite Grant), the first instance of land being
			 set aside specifically for its preservation and public use by a national
			 government; and
			(10)set the foundation for the creation of national parks and California State parks through her
			 advocacy for and influence on the Yosemite Grant.
			2.Redesignation of Mammoth Peak as Mount Jessie Benton Frémont
			(a)In GeneralThe peak known as Mammoth Peak in Yosemite National Park (located at NPS coordinates 37.855° N, -119.264° W) shall be
			 redesignated as Mount Jessie Benton Frémont and may be known informally as Mt. Jessie in honor of the contributions of Jessie Benton Frémont to the approval of the Yosemite Grant.
			(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to
			 the peak described in subsection (a) shall be considered to be a reference
			 to Mount Jessie Benton Frémont.
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk